DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Election/Restrictions

Applicant’s election without traverse of Invention I, Claims 1-10, in the reply filed on 3 October 2022 is acknowledged.

Claim(s) 11 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3 October 2022.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1-8 recites the limitation "the signal relating to the first communication scheme" in Lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Dependent claims inherit the indefiniteness of their parent claims and are rejected under similar reasoning.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 2017/0373882 to Doi et al. (“Doi”) and “High-Definition Multimedia Interface Specification”, Version 2.0a, by HDMI Forum, Inc. (“HDMI 2.0a”).

In reference to Claim 1, Doi discloses an adapter device (See Figure 1 Number 1) that communicates with a sink device (See Figure 1 Number 3) using a first communication scheme (See Figure 1 Number 12 and Paragraph 23) and communicates with a source device (See Figure 1 Number 2) using a second communication scheme different from the first communication scheme (See Figure 1 Number 11 and Paragraph 23), the signal relating to the first communication scheme being communicated between the adapter device and the source device (See Paragraphs 24, 29, 33, 96, and 103), the adapter device comprising: a transceiver (See Figure 1 Number 12) configured to receive DDC signals from the sink device (See Paragraphs 29, 96, and 103) via a serial data line (See Figure 1 ‘SDA’) and a serial clock line (See Figure 1 ‘SCL’) connected between the adapter device as the sink device (See Figure 1), a transmitter (See Figure 1 Number 11 ‘Tx’) configured to transmit the DDC signals to the source device (See Paragraphs 96 and 103 [adapter has pass-through mode for DDC signals]); and a receiver (See Figure 1 Number 11 ‘Rx’) configured to receive additional DDC signals from the source device that receives the DDC signals (See Paragraphs 29, 96, and 103 [adapter has pass-through mode for DDC signals]), wherein the transceiver transmits the additional DDC signals to the sink device via the serial data line (See Paragraph 29).  Doi further discloses that the first interface and the sink device conform to the HDMI standard (See Paragraph 24), but is silent as to how the DDC signals are passed from the sink to the source and vice versa.   Doi does not explicitly disclose the adapter device comprising: a transceiver configured to receive a state read request by detecting, that the serial data line connected between the adapter device and the sink device is driven to a low level when the serial clock line connected between the adapter device and the sink device is at a high level, and, in response to the reception of the state read request, drive the serial data line to the low level and drive the serial clock line to a low level; the transmitter configured to transmit the state read request to the source device after the serial clock line is driven to the low level; and the receiver configured to receive a state read signal to read data of a state register in the sink device from the source device that receives the state read request, wherein the transceiver transmits the state read signal to the sink device via the serial data line.  HDMI 2.0a discloses the use of and requirements for SCDC communications, which occur over the DDC channel as DDC signals (See Page 103 Section 10), wherein a transceiver is configured to receive a state read request (See Page 127 Section 10.4.4 Paragraphs 1-2) by detecting, that a serial data line connected to the sink device is driven to a low level when a serial clock line connected to the sink device is at a high level (See Page 129 Figure 10-5 ‘Read Request’), and, in response to the reception of the state read request, drive the serial data line to the low level and drive the serial clock line to a low level (See Page 127 Section 10.4.4 Paragraph 5 Item 2 and Page 129 Figure 10-5 first transitions of ‘SDA (Source Driving)’ and ‘SCL (Source Driving)’ after ‘Read Request’); wherein the transceiver transmits the state read signal to the sink device via the serial data line (See Page 128 Paragraph 1). In the combination, there are a finite number of times relative to the driving of the serial clock line to the low level that the transmitter can transmit the state read request to the source device: it can transmit it before the serial clock line is driven low, at the same time the serial clock line is driven low, or after the serial clock line is driven low.  One of ordinary skill in the art would recognize that the functionality of the adapter would not be affected based on the relative timing up the transmission of the state read request to the source device and the driving of the serial clock line to the low level.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Doi using the HDMI read request signaling of HDMI 2.0a, and with the transmitter transmitting the state read request to the source device after the serial clock line is driven low, resulting in the invention of Claim 1, in order to yield the predictable result of complying with the HDMI standard (See Paragraph 24 of Doi and Page 16 Section 2 of HDMI 2.0a); to provide a mechanism to allow the sink device to notify the source device that it is requesting the source device to read the update flags (See Page 116 Section 10.4 Paragraph 1 and Page 127 Section 10.4.4 Paragraph 1 of HDMI 2.0a); and because it would have been obvious to one of ordinary skill in the art to try sending the state read request from the transmitter to the source device after the serial clock line had been driven low in an attempt to provide an improved construction of the device, as a person with ordinary skill in the art has good reason to pursue the known options within their technical grasp.

In reference to Claim 2, Doi and HDMI 2.0a disclose the limitations as applied to Claim 1 above.  HDMI 2.0a further discloses that after the transceiver drives the serial clock line to a low level, the transceiver drives the serial data line to a high level, and further drives the serial clock line to a high level (See Page 129 Figure 10-5 ‘Stop Condition’).  In the combination, there are a finite number of times relative to the driving of the serial clock line to the high level that the transmitter can transmit the state read request to the source device: it can transmit it before the serial clock line is driven high, at the same time the serial clock line is driven high, or after the serial clock line is driven high.  One of ordinary skill in the art would recognize that the functionality of the adapter would not be affected based on the relative timing up the transmission of the state read request to the source device and the driving of the serial clock line to the high level.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Doi and HDMI 2.0a with the transmitter transmitting the state read request to the source device after the serial clock line is driven high, resulting in the invention of Claim 2, because it would have been obvious to one of ordinary skill in the art to try sending the state read request from the transmitter to the source device after the serial clock line had been driven high in an attempt to provide an improved construction of the device, as a person with ordinary skill in the art has good reason to pursue the known options within their technical grasp.

In reference to Claim 3, Doi and HDMI 2.0a disclose the limitations as applied to Claim 1 above.  Doi further discloses that the transceiver receives via the serial data line the data transmitted from the sink device that receives the DDC signal, and the transmitter transmits the data to the source device (See Paragraphs 29, 96, and 103).  HDMI 2.0a further discloses that the transceiver receives via the serial data line the data transmitted from the sink device that receives the state read signal (See Page 118 Section 10.4.1.3 and Page 127 Section 10.4.4 Paragraphs 1-2).

In reference to Claim 4, Doi and HDMI 2.0a disclose the limitations as applied to Claim 1 above.  Doi further discloses that the first communication scheme is HDMI (High Definition Media Interface) (See Figure 1 Number 12 and Paragraphs 23-24).

In reference to Claim 5, Doi and HDMI 2.0a disclose the limitations as applied to Claim 4 above.  Doi further discloses that the communication from the sink device is a DDC.  HDMI 2.0a further discloses that the state read request is an SCDC (Status and Control Data Channel) read request (See Page 103 Section 10).

In reference to Claim 6, Doi and HDMI 2.0a disclose the limitations as applied to Claim 1 above.  Doi further discloses that the second communication scheme is USB (Universal Serial Bus) Type-C (See Figure 1 Number 11 and Paragraph 23).


In reference to Claim 7, Doi and HDMI 2.0a disclose the limitations as applied to Claim 1 above.  Doi further discloses a converter configured to convert the DDC communication received from the sink device to a format of the second communication scheme, wherein the transmitter transmits the converted DDC communication to the source device (See Figure 2 and Paragraphs 29, 96, and 103).

In reference to Claim 8, Doi and HDMI 2.0a disclose the limitations as applied to Claim 1 above.  Doi further discloses that the converter converts the DDC communication received from the source device to a format of the first communication scheme and transmits the converted DDC communication to the sink device (See Figure 2 and Paragraphs 29, 96, and 103).

In reference to Claim 9, Doi discloses a communication system comprising: a sink device (See Figure 1 Number 3) compliant with a first communication scheme (See Figure 1 Number 12 and Paragraph 23); and an adapter device configured to communicate with the sink device using the first communication scheme (See Figure 1 Number 1)  and communicate with a source device (See Figure 1 Number 2) using a second communication scheme different from the first communication scheme (See Figure 1 Number 11 and Paragraph 23), a signal relating to the first communication scheme being communicated between the adapter device and the source device (See Paragraphs 24, 29, 33, 96, and 103), wherein the sink device comprises: a first transceiver configured to transmit DDC signals to the adapter device (See Paragraphs 29, 96, and 103) via a serial data line (See Figure 1 ‘SDA’) and a serial clock line (See Figure 1 ‘SCL’) connected between the adapter device as the sink device (See Figure 1), the adapter device comprises: a second transceiver (See Figure 1 Number 12) configured to receive the DDC signals (See Paragraphs 29, 96, and 103); a transmitter (See Figure 1 Number 11 ‘Tx’) configured to transmit the DDC signals to the source device (See Paragraphs 96 and 103 [adapter has pass-through mode for DDC signals]); and a receiver configured to receive additional DDC signals from the source device (See Figure 1 Number 11 ‘Rx’), wherein the second transceiver transmits the additional DDC signals to the sink device via the serial data line (See Paragraph 29).  Doi further discloses that the first interface and the sink device conform to the HDMI standard (See Paragraph 24), but is silent as to the structure of the sink device and how the DDC signals are passed from the sink to the source and vice versa.  Doi does not explicitly disclose that the sink device comprises a state register configured to store data; and the first transceiver configured to transmit a state read request to the adapter device by driving a serial data line connected between the adapter device and the sink device to a low level when the serial clock line connected between the adapter device and the sink device is at a high level, if the data in the state register is updated, the adapter device comprises: a second transceiver configured to receive the state read request, and, in response to the reception of the state read request, drive the serial data line to a low level and drive the serial clock line to a low level; the transmitter configured to transmit the state read request to the source device after the serial clock line is driven to the low level; and the receiver configured to receive a state read signal to read data of the state register from the source device, the second transceiver transmits the state read signal to the sink device via the serial data line, and when the first transceiver of the sink device detects that the serial clock line is driven to the low level, the first transceiver stops operation of driving the serial data line to a low level.  HDMI 2.0a discloses the use of and requirements for HDMI sinks and SCDC communications, which occur over the DDC channel as DDC signals (See Page 103 Section 10), wherein a sink device comprises a state register configured to store data (See Page 118 Section 10.4.1.3 and Page 127 Section 10.4.4 Paragraph 1); a sink transceiver is configured to transmit a state read request (See Page 127 Section 10.4.4 Paragraphs 1-2) by driving a serial data line connected to the sink device to a low level when a serial clock line connected to the sink device is at a high level (See Page 129 Figure 10-5 ‘Read Request’), if the data in the state register is updated (See Page 118 Section 10.4.1.3 and Page 127 Section 10.4.4 Paragraph 1), and a second transceiver, configured to receive the state read request (See Page 127 Section 10.4.4 Paragraphs 1-2) and, in response to the reception of the state read request, drive the serial data line to the low level and drive the serial clock line to a low level (See Page 127 Section 10.4.4 Paragraph 5 Item 2 and Page 129 Figure 10-5 first transitions of ‘SDA (Source Driving)’ and ‘SCL (Source Driving)’ after ‘Read Request’); wherein the second transceiver transmits the state read signal to the sink device via the serial data line (See Page 128 Paragraph 1), and when the first transceiver of the sink device detects that the serial clock line is driven to the low level, the first transceiver stops operation of driving the serial data line to a low level (See Page 129 Figure 10-5 first transition of ‘SDA (Sink Driving) following ‘Read Request’).  In the combination, there are a finite number of times relative to the driving of the serial clock line to the low level that the transmitter can transmit the state read request to the source device: it can transmit it before the serial clock line is driven low, at the same time the serial clock line is driven low, or after the serial clock line is driven low.  One of ordinary skill in the art would recognize that the functionality of the adapter would not be affected based on the relative timing up the transmission of the state read request to the source device and the driving of the serial clock line to the low level.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Doi using the HDMI read request signaling of HDMI 2.0a, and with the transmitter transmitting the state read request to the source device after the serial clock line is driven low, resulting in the invention of Claim 9, in order to yield the predictable result of complying with the HDMI standard (See Paragraph 24 of Doi and Page 16 Section 2 of HDMI 2.0a); to provide a mechanism to allow the sink device to notify the source device that it is requesting the source device to read the update flags (See Page 116 Section 10.4 Paragraph 1 and Page 127 Section 10.4.4 Paragraph 1 of HDMI 2.0a); and because it would have been obvious to one of ordinary skill in the art to try sending the state read request from the transmitter to the source device after the serial clock line had been driven low in an attempt to provide an improved construction of the device, as a person with ordinary skill in the art has good reason to pursue the known options within their technical grasp.

In reference to Claim 10, Doi and HDMI 2.0a disclose the limitations as applied to Claim 9 above.  Doi further discloses that upon receiving the DDC signal, the first transceiver of the sink device transmits data via the serial data line, and the second transceiver of the adapter device transmits the data received from the sink device to the source device (See Paragraphs 29, 96, and 103).  HDMI 2.0a further discloses that upon receiving the state read request signal, the first transceiver of the sink device transmits data in the state register via the serial data line (See Page 118 Section 10.4.1.3 and Page 127 Section 10.4.4 Paragraphs 1-2).

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 26 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186